      Case 2:20-mj-04146-DUTY Document 10 Filed 09/03/20 Page 1 of 4 Page ID #:31



 1
 2
 3
 4
 5
 6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                          Case No. 20-MJ-04146-01-DUTY
      UNITED STATES OF AMERICA,
13
                      Plaintiff,
14                                          ORDER OF DETENTION
                 v.
15
      JESSE RICHARD WALLACE,
16
                      Defendant.
17
18
                                           I.
19
          The Court conducted a detention hearing:
20
          ~     On motion of the Government [18 U.S.C. § 31420(1)] in a case:
21
          allegedly involving:
22
               ()a crime of violence.
23
               ()an offense with a maximum sentence of life imprisonment or
24
                death.
25
     //
26
     //
27
28
          Case 2:20-mj-04146-DUTY Document 10 Filed 09/03/20 Page 2 of 4 Page ID #:32



  1                 (X)a narcotics or controlled substance offense with the maximum
  2                  sentence often or more years.
  3                 ( )any felony —where defendant convicted oftwo or more prior
  4                  offenses described above.
  5                 ( )any felony that is not otherwise a crime of violence that involves a
 6                   minor victim, or possession of a firearm or destructive device or any
  7                  other dangerous weapon, or a failure to register under 18 U.S.C.
  8                  § 2250.
 9
10             ~     On motion by the Government or on the Court's own motion
11      [18 U.S.C. § 31420(2)] in a case allegedly involving, on further allegation by the
12      Government of:
13                  (X)a serious risk that defendant will flee
14                  ()a serious risk that the defendant will( )obstruct or attempt to
15                   obstruct justice;( )threaten, injure or intimidate a prospective witness
16                   or juror, or attempt to do so.
17
18            ~ The Court concludes that the Government is entitled to a rebuttable
19      presumption that no condition or combination of conditions will reasonably assure
20      the defendant's appearance as required and the safety or any person or the
21      community [18 U.S.C. § 3142(e)(2)].
22
23                                             II.
24            ~ The Court finds that no condition or combination of conditions will
25      reasonably assure: ~ the appearance ofthe defendant as required.
26                         ~ the safety of any person or the community.
27 ~'         ~ The Court finds that the defendant has not rebutted by sufficient evidence
28      to the contrary the presumption provided by statute.

                                                      2
      Case 2:20-mj-04146-DUTY Document 10 Filed 09/03/20 Page 3 of 4 Page ID #:33



 1
 2                                          III.
 3         The Court has considered:(a)the nature and circumstances of the offenses)

 4   charged, including whether the offense is a crime of violence, a Federal crime of

 5   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

 6   or destructive device;(b)the weight of evidence against the defendant;(c)the

 7   history and characteristics of the defendant; and (d)the nature and seriousness of

 8   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

 9   considered all the evidence adduced at the hearing and the arguments, the

10   arguments of counsel, and the report and recommendation ofthe U.S. Pretrial

11   Services Agency.

12                                         IV.

13         The Court bases its conclusions on the following:

14         ~ As to risk ofnon-appearance: no bail resources; history of substance

15   abuse lengthy criminal history, including probation violations/revocations.

16         ~ As to danger to the community: instant allegations including presence of

17   firearm; criminal history.

18         ///

19         ///

20         ///

21
22
23
24
25
26
27
28

                                               3
      Case 2:20-mj-04146-DUTY Document 10 Filed 09/03/20 Page 4 of 4 Page ID #:34



 1                                                  ~~~

 2          ❑     The Court finds a serious risk that the defendant will

 3                ❑      obstruct or attempt to obstruct justice.

 4                ❑      threaten, injure or intimidate a prospective witness or juror, or

 5                       attempt to do so.

 6         The Court bases its conclusions on the following:

 7
 8                                            VI.

 9         IT IS THEREFORE ORDERED that the defendant be detained until trial.

10   The defendant will be committed to the custody of the Attorney General for

11   confinement in a corrections facility separate, to the extent practicable, from

12   persons awaiting or serving sentences or being held in custody pending appeal.

13   The defendant will be afforded reasonable opportunity for private consultation

14   with counsel. On order of a Court of the United States or on request of any

15   attorney for the Government,the person in charge of the corrections facility in

16   which defendant is confined will deliver the defendant to a United States Marshal

17   for the purpose of an appearance in connection with a court proceeding.

18 [18 U.S.C. § 3142(1)]
19                                                                    r   ~'~
     Dated: 09/3/2020
20
                                             HON. ROZELLA A. OLIVER
21                                           UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                               4
